Title: From Thomas Jefferson to Mawlay Sulayman, Sultan of Morocco, 20 December 1803
From: Jefferson, Thomas
To: Sulayman, Mawlay


               
                  Great & good friend
                     
                  Dec. 20. 1803
               
               I learnt with great concern the acts of violence which took place between some vessels of your Majesty and of the United States, and with equal pleasure that you had promptly interposed & arrested the progress of the misunderstanding. this proof of your dispositions to remain in friendship with the US. is duly estimated on my part, and will be reciprocated on all occasions, by corresponding endeavors to preserve the peace & good understanding so happily subsisting between us. 
               Separated by a wide ocean from the nations of Europe, & under circumstances peculiar to ourselves, our practices & principles of intercourse are not always the same with theirs. all religions are equally free and independent here. our laws know no distinctions of country or of classes among individuals, and with nations our rule is justice and reciprocity. in these principles of justice & reciprocity was founded the treaty of peace & friendship concluded with your Imperial father, and recently recognised by your Majesty. in this recognition I willingly concur; promising that the stipulations of that treaty shall be faithfully observed on our part. We shall moreover avail ourselves of every occasion of performing good offices to your people, and of manifesting the cordial friendship and respect we bear to the person and character of your Imperial Majesty; and I pray god to have you, great & good friend, in his safe & holy keeping. 
               Done at Washington in the United States of America &c.
            